 

EXHIBIT 10.1

 

AMENDED AND RESTATED EXCLUSIVE LICENSE AGREEMENT

 

THIS AMENDED AND RESTATED EXCLUSIVE LICENSE AGREEMENT (the “Agreement”) is made
as of June 19, 2017, and effective as of March 15, 2006 (the “Effective Date”),
and is entered into between THE REGENTS OF THE UNIVERSITY OF CALIFORNIA (“The
Regents”), a California corporation having its corporate offices located at 1111
Franklin Street, Oakland, California 94607-5200, acting through its offices
located at 10920 Wilshire Blvd, Suite 1200, Los Angeles, California, 90024-1406,
and BONE BIOLOGICS CORPORATION (“Licensee”), a Delaware corporation having a
principal place of business at 2 Burlington Woods Drive, Suite 100,
Massachusetts, 01803.

 

RECITALS

 

WHEREAS, The Regents and Licensee are parties to that certain Exclusive License
Agreement, effective as of the Effective Date (UC Agreement Control Number
2006-03-0536), as amended by the First Amendment dated September 1, 2007 (UC
Control Number 2006-03-0536F), as further amended by the Second Amendment dated
May 29, 2008 (UC Control Number 2006-03-0536I), as further amended by the Third
Amendment dated December 4, 2008 (UC Control Number 2006-03-0536K), as further
amended by the Fourth Amendment dated August 19, 2009 (UC Control Number
2006-03-0536M), as further amended by the Fifth Amendment dated January 11, 2011
(UC Control Number 2006-03-0536T), as further amended by the Sixth Amendment
dated August 18, 2011 (UC Control Number 2006-03-0536V), as further amended by
the Seventh Amendment dated August 7, 2012 (UC Control Number 2006-03-0536W), as
further amended by the Eighth Amendment dated October 22, 2013 (UC Control
Number 2006-03-0536Y), as further amended by the Ninth Amendment dated December
22, 2015 (UC Control Number 2006-03-0356 R-29), and as further amended by the
Tenth Amendment dated June 3, 2016 (UC Control Number 2006-03-0536) (as amended,
the “Original License”);

 

WHEREAS, The Regents and Licensee desire to, and do hereby, further amend and
restate the Original License with this Agreement;

 

WHEREAS, certain invention (the “Inventions”), generally characterized as

 

  1) UCLA Case No. 1999-560: “NELL-1 Enhanced Bone Mineralization”;         2)
UCLA Case No. 2004-331: “NELL1 Expression Systems and Neuroprotective Activity
of NELL2”;         3) UCLA Case No. 2006-369: “Recombinant NELL-1 & 2 Protein
Production”;         4) UCLA Case Number: 2009-271: “Recombinant NELL Protein
Production”;         5) UCLA Case No. 2009-569: “NELL-1 Isoform”, and         6)
UCLA Case No. 2011-416: “Using NELL-1 to Inhibit Osteoclasts and to Prevent,
Treat Osteoporosis”

 

made in the course of research at the University of California, Los Angeles by
Drs. Kang Ting, Shunichi Kuroda, Chia Soo and Ben Wu, and claimed in Regents'
Patent Rights as defined below;

 

 

 

 

WHEREAS, Drs. Ting, Wu and Soo are employees of The Regents and as such are
obligated to assign their right, title and interest in and to the Inventions to
The Regents;

 

WHEREAS, Dr. Shunichi Kuroda is an employee of Osaka University and Osaka
University has not asserted their rights; therefore Dr. Kuroda as an individual
assigned his rights to The Regents.

 

WHEREAS, the Inventions were developed with United States Government funds, and
The Regents has elected title thereto and granted a royalty-free nonexclusive
license to the United States Government on March 15, 2004, as required under 35
U.S.C. §200-212;

 

WHEREAS, Licensee is a “small business concern” as defined in 15 U.S.C. §632;
and

 

WHEREAS, The Regents wishes that Regents' Patent Rights be developed and
utilized to the fullest extent so that the benefits can be enjoyed by the
general public.

 

NOW, THEREFORE, in consideration of the mutual covenants set forth herein and
other good and valuable consideration, the receipt of which is hereby
acknowledged, the parties agree to amend and restate the Original License as
follows:

 

1. DEFINITIONS

 

1.1 “Regents' Patent Rights” means The Regents interest in any of the patent
applications listed in Appendix A attached to this Agreement and assigned to The
Regents (UCLA Case Nos. 1999-560, 2004-331, 2006-369, 2009-271, 2009-569, and
2011-416); any continuing applications thereof including divisions; but
excluding continuations-in-part except to the extent of claims entirely
supported in the specification and entitled to the priority date of the parent
application; any patents issuing on these applications including reissues and
reexaminations; and any corresponding foreign patents or patent applications;
all of which will be automatically incorporated in and added to Appendix A and
made a part of this Agreement.     1.2 “Licensed Product” means any article,
composition, apparatus, substance, chemical, or any other material whose
manufacture, use or sale would constitute an infringement of any Valid Claim
within Regents' Patent Rights, or any service, article, composition, apparatus,
chemical, substance, or any other material made, used, or sold by or utilizing
or practicing a Licensed Method. This definition of Licensed Product also
includes a service either used by Licensee, an Affiliate, or Sublicensee or
provided by Licensee, an Affiliate or Sublicensee to its customers when such
service requires the use of Licensed Product or performance of Licensed Method.
    1.3 “Licensed Method” means any process or method whose use or practice
would constitute an infringement of any Valid Claim within Regents' Patent
Rights.     1.4 “Field of Use” means use in spinal fusion by local
administration, Osteoporosis, and long bones/extremities (trauma), and excludes
use in cartilage and all other indications.     1.5 “Affiliate” means any
corporation or other business entity in which Licensee owns or controls,
directly or indirectly, at least fifty percent (50%) of the outstanding stock or
other voting rights entitled to elect directors. In any country where the local
law does not permit foreign equity participation of at least fifty percent
(50%), then “Affiliate” means any company in which Licensee owns or controls,
directly or indirectly, the maximum percentage of outstanding stock or voting
rights that is permitted by local law.

 



2

 



 

1.6 “First Commercial Sale” means the first sale of any Licensed Product by
Licensee or any Affiliate or Sublicensee, following marketing approval by the
appropriate governmental agency for the country in which the sale is to be made.
When governmental marketing approval is not required, “First Commercial Sale”
means the first sale in that country.     1.7 “Final Sale” means any sale,
transfer, lease, exchange or other disposition or provision of a Licensed
Product and/or a Licensed Method to a Customer. A Final Sale shall be deemed to
have occurred upon the earliest to occur of the following (as applicable): (a)
the transfer of title to such Licensed Product and/or Licensed Method to a
Customer, (b) the shipment of such Licensed Product to a Customer, (c) the
provision of a Licensed Method to a Customer, (d) the provision of an invoice
for such Licensed Product or Licensed Method to a Customer, or (e) payment by
the Customer for Licensed Products or Licensed Methods.     1.8 “Net Sales”
means the total of the gross amount invoiced or otherwise charged (whether
consisting of cash or any other forms of consideration) for the Final Sale of
Licensed Products or Licensed Methods by Licensee, or by any Affiliate, joint
venture or Sublicensee to Customers, less the following deductions (to the
extent included in and not already deducted from the gross amount invoiced or
otherwise charged) to the extent reasonable and customary: cash, trade or
quantity discounts, retroactive price reductions or rebates actually granted to
Customers and charge-back payments and rebates granted to managed health care
organizations or to any governmental entity (and its agencies, purchasers or
reimbursers); sales, use, tariff, import/export duties or other excise taxes
imposed on particular sales (excepting value added taxes or income taxes);
transportation and delivery charges, including insurance to the extent actually
paid by the Customer; and allowances or credits to Customers because of
rejections or returns and amounts written off as uncollectible by Licensee.
Where Licensee or any Affiliate, joint venture or Sublicensee is the Customer,
then Net Sales shall be based on the average Net Sales received from other
Customers in an arm’s length transaction for such Licensed Products or Licensed
Methods during the same calendar quarter, less the deductions described above.
If a Licensed Product is sold in combination with another product, component or
service not covered by a Valid Claim in the country in which the combination
product is sold, the Net Sales for such combination product shall be calculated
by multiplying the net selling price of the combination by the fraction A/(A +
B), where A is the average gross selling price of the Licensed Product sold
separately in that country, and B is the average gross selling price of the
other product, component or service sold separately in that country. If all such
items are not sold separately, any item not sold separately shall have a price
attributed to it for purposes of this definition consistent with pricing of
similar products or their functional equivalents sold separately. If a price for
either or both items cannot be determined pursuant to the foregoing, the Net
Sales for purposes of determining royalties on the combination product shall be
reasonably determined by Licensee based on the relative value contributed by
each item to the combination product.     1.9 “Series A Financing” means an
investment of at least Two Million Dollars ($2,000,000.00) from a venture
capital firm through the sale of equity securities of Licensee or documentation
that sufficient funds have been raised from any source to meet all the
development milestones set forth up to Paragraph 6.3(e).     1.10 “Sublicensee”
means any third party sublicensed by Licensee under the Regents’ Patent Rights
to make, have made, use, sell, offer for sale or import any Licensed Product or
to practice any Licensed Method.

 

3

 

 

1.11 “Sublicensing Income” means income received by Licensee from a Sublicense
of the Regents’ Patent Rights, including income received by way of license issue
fees, milestone payments, and the like but specifically excludes payment or
prepayment of royalties for the sale or distribution of Licensed Products or the
practice of Licensed Methods. Not included in the definition of Sublicensing
Income is income received by Licensee as payment or reimbursement for (i) equity
or debt financing, (ii) past or future research and development costs conducted
by or for Licensee, including costs associated with materials, equipment or
clinical testing; (iii) amounts paid for third party technology (provided that
Licensee shall make a good faith allocation of Sublicensing Income between the
Regents' Patent Rights and such third party technology, in accordance with
generally accepted accounting principles); and patent and patent related
expenses     1.12 “Customer” means any individual or entity that receives
Licensed Products or Licensed Methods, provided however, that Licensee or any
Affiliate, joint venture or Sublicensee shall be deemed a Customer only if it
receives Licensed Products or Licensed Services for its own end-use and not
resale.     1.13 “Valid Claim” means a patent claim contained in (a) a pending
application included within the Regents' Patent Rights, unless such application
has been pending for more than five (5) years from its U.S. filing date for
domestic patents and seven (7) years from the date of the PCT filing for
foreign; or (b) an issued and unexpired patent included within the Regents'
Patent Rights which claim has not been held unenforceable, unpatentable or
invalid by a final decision of a court or other governmental agency of competent
jurisdiction, unappealable or unappealed within the time allowed for appeal, and
which has not been admitted to be invalid or unenforceable through abandonment,
reissue, disclaimer or otherwise.     1.15 “Feasibility Study” means a clinical
investigation used to capture preliminary safety and effectiveness information
on a near-final or final device design to adequately plan an appropriate Pivotal
Study.     1.16 “Pivotal Study” means a clinical investigation designed to
collect definitive evidence of the safety and effectiveness of a device for a
specific intended use, in a statistically justified number of subjects.     1.17
“PMA” means Pre-Market Approval given by the US Food and Drug Administration to
equipment manufacturers to sell their devices to the medical profession.    
1.18 “Osteoporosis” means thinning of the bones, with reduction in bone mass,
due to depletion of calcium and bone protein.

 

2. GRANT

 

2.1 Subject to the limitations set forth in this Agreement, The Regents hereby
grants to Licensee an exclusive license (the “License”) under Regents' Patent
Rights, in jurisdictions where Regents' Patent Rights exist, to make, have made,
use, sell, offer for sale and import Licensed Products and to practice Licensed
Methods in the Field of Use to the extent permitted by law.

 

4

 

 

2.2 The License is subject to all the applicable provisions of any license to
the United States Government executed by The Regents and is subject to any
overriding obligations to the United States Federal Government under 35 U.S.C.
§200-212 and applicable governmental implementing regulations.     2.3 The
Regents expressly reserves the right to use Regents' Patent Rights and
associated technology for educational and research purposes including
publication of research results and sharing research results with other
non-profit institutions, and allowing other non-profit research institutions to
use Regents' Patent Rights and associated technology for the same purpose.

 

3. SUBLICENSES

 

3.1 The Regents also grants to Licensee the right to issue exclusive or
nonexclusive sublicenses (“Sublicenses”) to third parties to make, have made,
use sell, offer for sale or import Licensed Products and to practice Licensed
Methods in any jurisdiction in which Licensee has exclusive rights under this
Agreement. To the extent applicable, sublicenses must include all of the rights
of and obligations due to The Regents (and, if applicable, the U.S. Government
under 35 U.S. C. §200-212) contained in this Agreement.     3.2 Licensee must
pay to The Regents a percentage of all Sublicensing Income as follows:

 

  3.2a Twenty percent (20%) of any Sublicensing Income received prior to the
initiation of a Feasibility Study.         3.2b Ten percent (10%) of any
Sublicensing Income received after initiation of a Feasibility Study.

 

3.3 On Net Sales of Licensed Products sold or disposed of by a Sublicensee,
Licensee must pay to The Regents an earned royalty in accordance with Article 5
(ROYALTIES) as if these were Licensee's Net Sales. Any royalties received by
Licensee in excess of royalties due to The Regents under this Paragraph 3.3
belong to Licensee.     3.4 Licensee must provide to The Regents a copy of each
Sublicense within thirty (30) days of execution, and a copy of all information
submitted to Licensee by Sublicensees relevant to the computation of the
payments due to The Regents under this Article 3 (SUBLICENSES).     3.5 If this
Agreement is terminated for any reason, all outstanding Sublicenses, not in
default, will be assigned by Licensee to The Regents, at the option of The
Regents. The Sublicenses will remain in full force and effect with The Regents
as the licensor or sublicensor instead of Licensee, but the duties of The
Regents under the assigned Sublicenses will not be greater than the duties of
The Regents under this Agreement, and the rights of The Regents under the
assigned Sublicenses will not be less than the rights of The Regents under this
Agreement, including all financial consideration and other rights of The
Regents.

 

5

 

 



4. FEES

 

4.1 In partial consideration for the License, Licensee will pay to The Regents a
license issue fee of Twenty Thousand One Hundred Dollars and Fifty Cents
($20,100.50), of which Ten Thousand One Hundred Dollars and Fifty Cents
($10,100.50) will be paid within thirty (30) days of the Effective Date and the
remainder within six (6) months after the Effective Date. This fee is
nonrefundable and is not an advance against royalties.

 

4.2 For each Licensed Product or Licensed Method reaching the milestones
indicated below, Licensee must make the following payments (“Milestone
Payments”) to The Regents within thirty (30) days of reaching such milestone.
For purposes of clarity such Milestone Payments are due from Licensee
irrespective of whether the associated milestone listed below was reached by
Licensee itself or a third party acting on Licensee’s behalf or by a
Sublicensee, Joint Venture or Affiliate.

 

  4.2a Enrollment of the first subject in a Feasibility Study: One Hundred
Thousand Dollars ($100,000);         4.2b Enrollment of the first subject in a
Pivotal Study: Two Hundred Fifty Thousand Dollars ($250,000.00);         4.2c
PMA (or foreign equivalent) approval by the FDA (or foreign equivalent) for a
Licensed Product or Licensed Method: Five Hundred Thousand Dollars
($500,000.00);         4.2d First Commercial Sale of a Licensed Product or
Licensed Method: One Million Dollars ($1,000,000.00).

 

4.3 Licensee must pay to The Regents a license maintenance fee of Ten Thousand
Dollars ($10,000.00) beginning on the one (1) year anniversary date of the
Effective Date of this Agreement and continuing annually on each anniversary
date of the Effective Date. The maintenance fee will not be due and payable on
any anniversary date of the Effective Date if prior to that date Licensee has
made the First Commercial Sale of a Licensed Product. The license maintenance
fees are non-refundable and are not an advance against royalties.     4.4 Within
thirty (30) days after the Effective Date, and subject to The Regents’ execution
of Licensee’s standard common stock purchase agreement in the form attached as
Appendix B. Licensee will issue to the Regents shares of Licensee’s Common Stock
equal to two percent (2%) of the total outstanding and issued Common Stock as of
the Effective Date.     4.5 Licensee must pay The Regents a milestone fee of Ten
Thousand Dollars ($10,000.00) upon issuance of the first U.S. Patent claiming
priority to provisional filing 60/983,903.     4.6 Licensee shall pay The
Regents a cash milestone payment in US Dollars within thirty (30) days of the
earlier to occur of (a) the closing of any Change of Control Transaction, and
(b) The Regents making a Payment Election (each of (a) and (b) are “Liquidity
Events” for purposes of this License Agreement). Such milestone payment shall be
a cash payment equal to the greater of (i) and (ii):

 

  (i) Five Hundred Thousand Dollars ($500,000.00) (payable in a single lump sum
amount in priority and preference to payment to any holders of equity securities
of the Licensee; provided, the Licensee shall apply all of its assets to any
such distribution, and to no other corporate or organizational purpose, except
to the extent prohibited by Delaware law governing distributions to
stockholders, and in the event Delaware law governing distributions to
stockholders prevents the Licensee from making the full amount of such
distribution, the Licensee shall pay the maximum amount it can consistent with
such law, and shall pay the remaining amount as soon as it may lawfully do so
under such law); and

  

6

 

 



  (ii) Two percent (2%) times P, where:



 

“P” is equal to either:

 

  ● in the case of a Merger or Stock Sale, the sum of (a) all cash, and the fair
market value of all securities and other property transferred to the security
holders of the Licensee (or subsidiary, as the case may be) in return for their
securities in the Licensee (or subsidiary, as the case may be) at the time of
the transaction, and (b) all cash, and the fair market value of all securities
and other property transferred to the security holders of the Licensee (or
subsidiary, as the case may be) for Trailing Consideration payable to the
holders of Licensee’s (or subsidiary’s, as the case may be) securities, when and
if actually paid, or         ● in the case of an Asset Sale, the sum of (a) all
cash, and the fair market value of all securities or other property transferred
to the Licensee (or subsidiary, as the case may be) at the time of the
transaction, and (b) all cash, and the fair market value of all securities and
other property for Trailing Consideration payable to the Licensee, when and if,
actually paid; or         ● in the case of a Payment Election, the product of
(a) all of Licensee's capital stock, membership units or similar securities or
interests as of the Payment Election effective date (calculated on a fully
diluted and as converted basis, assuming conversion of all outstanding
convertible securities including without limitation convertible debt, warrants
and options; all unissued shares reserved for issuance pursuant to equity
incentive or similar incentive plans for employees, consultants, directors and
so forth are deemed to be issued and outstanding times (b) the fair market value
of a share of common stock, membership unit or other similar equity security of
Licensee determined in accordance with the terms set forth below.
Notwithstanding anything to the contrary set forth herein, the parties agree
that any payment required pursuant to a Payment Election will occur in three (3)
equal annual installments commencing not more than sixty (60) days after receipt
by the Licensee of a payment request from The Regents. Upon receipt of a payment
request, the Licensee shall apply all of its assets to any such redemption, and
to no other corporate or organizational purpose, except to the extent prohibited
by Delaware law governing distributions; and in the event Delaware law governing
distributions to stockholders prevents the Licensee from making the full amount
of such distribution, the Licensee shall pay the maximum amount it can
consistent with such law, and shall pay the remaining amount as soon as it may
lawfully do so under such law.

 

“Trailing Consideration” means any payments due for any deferred or contingent
consideration payable to Licensee or its security holders including, without
limitation, any post-closing milestone payment, escrow amount or holdback of
consideration. Any Trailing Consideration shall be payable within thirty (30)
days after the actual receipt of such Trailing Consideration by the Licensee or
its security holders.

 

For purposes of clarification, payment of the Merger, Stock Sale or Asset Sale
milestone payment shall be in priority and preference to payment to any holders
of equity securities of the Licensee.

 

The fair market value of any securities or other property shall be determined by
reference to the operative transaction agreement for a respective Merger, Stock
Sale or Asset Sale, provided that, if no such valuation is readily determinable
from such operative transaction agreement or in the event of a Payment Election,
then for securities for which there is an active public market:

 

  (a) if traded on a securities exchange or the NASDAQ Stock Market, the value
shall be deemed to be the average of the closing prices of the securities on
such exchange or market over the 30-day period ending three days prior to the
closing of such transaction; or         (b) if actively traded over-the-counter,
the value shall be deemed to be the average of the closing bid prices over the
30-day period ending three (3) days prior to the closing of such transaction.
The method of valuation of securities subject to investment letters or other
similar restrictions on free marketability shall take into account an
appropriate discount from the market value as determined pursuant to clause (a)
or (b) above so as to reflect the approximate fair market value thereof.

 



7

 

 

For determination of fair market value of any security in the event there is no
active public market, the value shall be the fair market value thereof as either
(i) determined in good faith by the Board of Directors of Licensee and as
approved by The Regents, such approval not to be unreasonably withheld, or (ii)
determined by a third party appraiser appointed and paid for by Licensee, if
Licensee and The Regents cannot mutually agree on such fair market value.

 

For purposes of this Paragraph 4.6, “Change of Control Transaction” means the
earlier to occur of:

 

  (a) any acquisition, consolidation, merger, reverse merger, share exchange,
reorganization or other transaction or series of transactions in which (A)
Licensee is a constituent party or (B) a subsidiary of Licensee is a constituent
party and the Licensee issues shares of its securities pursuant to such
transaction, and pursuant to which greater than fifty percent (50%) of the
voting power of Licensee or subsidiary of Licensee is transferred to a third
party (“Merger”),         (b) the sale by one or more security holders of a
majority of the voting power of the Licensee (“Stock Sale”), or         (c) a
sale, lease, transfer, exclusive license or other disposition, in a single
transaction or series of related transactions, by the Licensee or any subsidiary
of the Licensee of all or substantially all of the assets of the Licensee and
its subsidiaries, taken as a whole, or the sale or disposition (whether by
merger, consolidation or otherwise) of one or more subsidiaries of the Licensee
if substantially all of the assets of the Licensee and its subsidiaries taken as
a whole are held by such subsidiary or subsidiaries, except where such sale,
lease, transfer, exclusive license or other disposition is to a wholly owned
subsidiary of the Licensee (“Asset Sale”).

 

For purposes of this Paragraph 4.6, “Payment Election” means the date The
Regents submits a payment request to Licensee, which may occur at The Regents
sole and absolute discretion any time on or after December 22, 2022.

 

The payment required pursuant to this Paragraph 4.6 shall be a one-time payment
obligation (provided, any Trailing Consideration may occur pursuant to one or
more payments in accordance with the terms of this Paragraph 4.6). The
Licensee’s obligation to pay any of the above payments will survive termination,
expiration or assignment or transfer of this License; provided Licensee closes a
financing of at least Five Million Dollars ($5,000,000.00) before February 29,
2016.

 

5. ROYALTIES

 

5.1 Licensee must pay to The Regents for sales by Licensee or its Affiliates an
earned royalty of three percent (3%) of Net Sales of Licensed Products or
Licensed Methods.     5.2 Licensee must pay to The Regents the following minimum
annual royalties (referred to below as “Minimum Annual Royalty”) during each of
the following calendar years (measured relative to the calendar year in which
there was a First Commercial Sale, and referred to below as “Calendar Years
after FCS”) for the life of this License Agreement:

 

8

 

 

Calendar Years after FCS   Minimum Annual Royalty First and Second   Fifty
Thousand Dollars ($50,000.00); Third and Fourth ($100,000.00);   One Hundred
Thousand Dollars Fifth and Each Subsequent Year of the term of the License
Agreement   Two Hundred Fifty Thousand Dollars($250,000.00).

 

Licensee must pay the Minimum Annual Royalty for a given Calendar Year after FCS
to The Regents on or before February 28 of such Calendar Year after FCS. The
Minimum Annual Royalty for a given Calendar Year after FCS will be credited
against the Earned Royalty due and owing with respect to Net Sales made during
the calendar year in which such Minimum Annual Royalty was paid. By way of
example, if FCS took place on February 1, 2008, the first Calendar Year after
FCS would be 2009 and the Minimum Annual Royalty would be due on or before
February 28, 2009.

 

5.3 Paragraphs 1.1, 1.2, 1.3 and 1.4 define Regents' Patent Rights, Licensed
Product, Licensed Method and the Field of Use so that royalties are payable on
products covered by pending patent applications and issued patents. Royalties
accrue for the duration of this Agreement.     5.4 Licensee must pay royalties
owed to The Regents on a quarterly basis. Licensee must pay the royalties within
two (2) months of the end of the calendar quarter in which the royalties
accrued.     5.5 All monies due The Regents must be paid in United States funds.
When Licensed Products are sold for monies other than United States dollars, the
royalties will first be determined in the foreign currency of the country in
which those Licensed Products were sold and, second, converted into equivalent
United States funds. Licensee must use the exchange rate established by the Bank
of America in San Francisco, California on the last day of the calendar quarter.
    5.6 Any tax for the account of The Regents required to be withheld by
Licensee under the laws of any foreign country must be promptly paid by Licensee
for and on behalf of The Regents to the appropriate governmental authority.
Licensee will use its best efforts to furnish The Regents with proof of payment
of any tax. Licensee is responsible for all bank transfer charges. All payments
made by Licensee in fulfillment of The Regents' tax liability in any particular
country will be credited against fees or royalties due The Regents for that
country.     5.7 If at any time legal restrictions prevent the acquisition or
prompt remittance of United States Dollars by Licensee with respect to any
country where a Licensed Product is sold, the Licensee shall pay royalties due
to The Regents from Licensee’s other sources of United States Dollars.     5.8
If any patent or any claim included in Regents' Patent Rights is held invalid or
unenforceable in a final decision by a court of competent jurisdiction from
which no appeal has or can be taken, all obligation to pay royalties based on
that patent or claim or any claim patentably indistinct from it will cease as of
the date of that final decision. Licensee will not, however, be relieved from
paying any royalties that accrued before that decision or that is based on
another patent or claim not involved in that decision.     5.9 No royalties will
be collected or paid on Licensed Products sold to the United States Federal
Government, or any agency of the United States Government. The Licensee and its
Sublicensees will reduce the amount charged for Licensed Products distributed to
the United States Government by the amount of the royalty.

 

9

 

 

5.10 No multiple royalties will be due even if a Licensed Product or Licensed
Method is covered by more than one of the Regents’ Patent Rights.     5.11 If
Licensee pays a third party royalties in consideration for patent rights which
are necessary in order to practice Regents’ Patent Rights then Licensee or
Sublicensee, as the case may be may deduct one third of one percent (0.333%)
from the royalty rate due to The Regents under this Agreement for every
percentage point paid to third party in royalties, provided that in no event
shall royalties or other amounts due to The Regents in any reporting period be
reduced to less than fifty percent (50%) of what would otherwise be due to The
Regents.



 



6. DILIGENCE

 

6.1 Upon the execution of this Agreement, Licensee must diligently proceed with
the development, manufacture and sale (“Commercialization”) of Licensed Products
and must earnestly and diligently endeavor to market them within a reasonable
time after execution of this Agreement and in quantities sufficient to meet the
market demands for them.     6.2 Licensee must endeavor to obtain all necessary
governmental approvals for the Commercialization of Licensed Products.     6.3
The Regents has the right and option to either terminate this License Agreement
or reduce Licensee’s exclusive license to a nonexclusive license if Licensee
fails to perform any of the terms in Paragraph 6.1 or this Paragraph 6.3. This
right, if exercised by The Regents, supersedes the rights granted in Article 2
(GRANT).

 

  6.3a Select preferred NELL-1-producing cell line for use in connection with a
Licensed Product or Licensed Method on or before December 31, 2016;         6.3b
Initiate pre-clinical animal studies (e.g. toxicity) of a Licensed Product or
Licensed Method on or before June 30, 2017;         6.3c Initiate pre-clinical
GLP study (as described in 21 CFR 58) of a Licensed Product or Licensed Method
on or before June 30, 2018;         6.3d Submit a Licensed Product or Licensed
Method investigational device exemption (IDE) (or foreign equivalent) to the FDA
(or foreign equivalent) on or before December 31, 2018;         6.3e Initiate a
Licensed Product or Licensed Method Pivotal Study on or before December 31,
2019;         6.3f Submit a Licensed Product or Licensed Method PMA application
(or foreign equivalent) on or before December 31, 2023;         6.3g Secure a
Licensed Product or Licensed Method FDA (or foreign equivalent) PMA approval
(market approval) (or foreign equivalent) on or before December 31, 2024; and  
      6.3h Achieve First Commercial Sale of a Licensed Product or Licensed
Method on or before March 31, 2025

 

6.4 Licensee has the sole discretion for making all decisions as to how to
commercialize any Licensed Product.

 

10

 

 

7. PATENT FILING, PROSECUTION AND MAINTENANCE

 





7.1 Patent Prosecution



 

7.1a As long as Licensee has complied with its obligations to reimburse or
pre-pay The Regents for patent prosecution costs as set forth in this Article 7
(PATENT FILING, PROSECUTION AND MAINTENANCE), The Regents will file, prosecute
and maintain the patents and applications comprising Regents’ Patent Rights.
These patents will be held in the name of The Regents and will be obtained with
counsel of The Regents’ choice. The Regents must provide Licensee with copies of
each patent application, office action, response to office action, request for
terminal disclaimer, and request for reissue or reexamination of any patent or
patent application under Regents’ Patent Rights. The Regents will consider any
comments or suggestions by Licensee and will use reasonable efforts to amend
patent applications to include claims reasonably requested by Licensee to
protect the products and services contemplated under this Agreement. The Regents
is entitled to take action to preserve rights and minimize costs whether or not
Licensee has commented, and will use reasonable efforts to not allow any
Regents’ Patent Rights for which Licensee is licensed and is underwriting the
costs of to lapse or become abandoned without Licensee’s written authorization
under Paragraph 7.4, except for the filing of continuations, divisionals, or the
like that substitute for the lapsed application.

 

7.1b Licensee has the right to request patent filings on the Invention in the
United States and any foreign territories where Regents’ Patent Rights are
available (“National Phase Filing”) by providing a written request to The
Regents identifying which territories Licensee has selected for patent
prosecution no later than ninety (90) days prior to the deadline for filing any
such National Phase Filing (“Patent Prosecution Request”). All other requests
and instructions for patent prosecution (for example Chapter Two Demands,
responses to office actions, utility filings, provisional patent filings, etc.)
shall be provided in writing by Licensee to The Regents no later than ninety
(90) days prior to the deadline set by the patent office in the territory such
patent action is to take place in (also a “Patent Prosecution Request” for
purposes of this Agreement). The absence of this Patent Prosecution Request by
the deadline specified in this Paragraph 7.1 will be considered an election not
to secure the patent rights associated with the specific phase of patent
prosecution in such territory, and such patent application(s) and patent(s) will
not be part of Regents’ Patent Rights and therefore not subject to this
Agreement, and Licensee will have no further rights or license to them.

 

7.1c Ninety (90) days before the deadline for filing a Chapter Two Demand and
ninety (90) days before the deadline for filing a National Phase Filing, but not
sooner, The Regents will have the right to file patent applications at its own
expense in any territory which Licensee has not identified in written notice
pursuant to this Paragraph 7.1 and such patent application(s) and patent(s) will
not be part of Regents’ Patent Rights and therefore not subject to this
Agreement, and Licensee will have no further rights or license to them.

 

7.2Past Patent Costs

 

Licensee will bear all costs incurred prior to the term of this Agreement in the
preparation, filing, prosecution and maintenance of patent applications and
patents in Regents’ Patent Rights (“Past Patent Costs”). Prosecution includes,
but is not limited to, interferences, oppositions and any other inter partes
matters originating in a patent office. Licensee must send payment for such Past
Patent Costs to The Regents within thirty (30) days of Licensee’s receipt of an
invoice for these costs.

 

11

 

 

7.3Ongoing Patent Costs

 

  7.3a Licensee will bear all costs incurred during the term of this Agreement
in the preparation, filing, prosecution and maintenance of patent applications
and patents in Regents’ Patent Rights (“Ongoing Patent Costs”). Prosecution
includes, but is not limited to, interferences, oppositions and any inter partes
matters originating in a patent office. Licensee’s obligation to underwrite and
to pay all United States and foreign patent costs will continue for as long as
this Agreement remains in effect. Licensee may request a cost estimate for
patent filings, chapter two demands and office actions (“Cost Estimate”). Fees
and expenses that are due to incidentals (for example photocopy charges or long
distance phone charges) are not included within such Cost Estimate unless
expressly so stated, nor is Licensee’s direct interaction with Regents’ counsel
such as by phone calls, e-mails, in person meetings and the like.         7.3b
With each Patent Prosecution Request, Licensee must pay in advance to The
Regents The Regents’ patent counsel’s estimated costs for undertaking any
utility patent filing, National Phase Filing or office action filing before The
Regents authorizes its patent counsel to proceed with such patent action
(“Advanced Payment”). The absence of this Advanced Payment will be considered an
election not to secure the patent rights associated with the specific phase of
patent prosecution in such territory, and such patent application(s) and
patent(s) will not be part of Regents’ Patent Rights and therefore not subject
to this Agreement, and Licensee will have no further rights or license to them.

 





7.4 Termination of Patent Prosecution by Licensee

 

Licensee may terminate its obligations with respect to any given patent
application or patent within Regents’ Patent Rights by providing written notice
to The Regents (“Patent Termination Notice”), and termination of Licensee’s
obligations with respect to such patent application or patent will be effective
three (3) months after receipt of such Patent Termination Notice by The Regents.
The Regents will use its best efforts to curtail patent costs chargeable to
Licensee under this Agreement after this Patent Termination Notice is received
by The Regents from Licensee. The Regents may continue prosecution or
maintenance of these application(s) or patent(s) at its sole discretion and
expense, and such application(s) and patent(s) will not be part of Regents’
Patent Rights and therefore not subject to this Agreement, and Licensee will
have no further rights or license to them.

 

8. PATENT INFRINGEMENT

 



8.1

In the event that The Regents (to the extent of the actual knowledge of the
licensing professional responsible for the administration of this Agreement) or
the Licensee learns of infringement of potential commercial significance of any
patent licensed under this Agreement, the knowledgeable party will provide the
other (i) with written notice of such infringement and (ii) with any evidence of
such infringement available to it (the “Infringement Notice”). During the period
in which, and in the jurisdiction where, the Licensee has exclusive rights under
this Agreement, neither The Regents nor the Licensee will notify a third party
(including the infringer) of infringement or put such third party on notice of
the existence of any Patent Rights without first obtaining consent of the other.
If the Licensee puts such infringer on notice of the existence of any Patent
Rights with respect to such infringement without first obtaining the written
consent of The Regents and if a declaratory judgement action is filed by such
infringer against The Regents, then Licensee’s right to initiate a suit against
such infringer for infringement under Paragraph 8.2 below will terminate
immediately without the obligation of The Regents to provide notice to the
Licensee. Both The Regents and the Licensee will use their diligent efforts to
cooperate with each other to terminate such infringement without litigation;
provided, however, that Licensee shall not be required to sublicense the
infringer.





 

12

 

 

8.2 If infringing activity of potential commercial significance by the infringer
has not been abated within ninety (90) days following the date the Infringement
Notice takes effect, then the Licensee will have the initial right, but not the
obligation, at its expense, to institute suit for patent infringement against
the infringer. The Regents may voluntarily join such suit at its own expense,
but may not thereafter commence suit against the infringer for the acts of
infringement that are the subject of the Licensee’s suit or any judgment
rendered in the suit. If, in a suit initiated by the Licensee, The Regents is
involuntarily joined other than by the Licensee, then the Licensee will pay any
costs incurred by The Regents arising out of such suit, including but not
limited to, any legal fees of counsel that The Regents selects and retains to
represent it in the suit. In the event that (1) Licensee is unable to proceed
with an infringement actions because The Regents is deemed to be a necessary
party and The Regents declines to be joined in the Licensee’s infringement
action; (2) The Regents does not pursue an infringement action in its own name;
and (3) Licensee is unable to reach a mutually acceptable business solution with
the alleged infringer (e.g. sublicense from Licensee), The Regents agrees to
reduce by fifty percent (50%) the royalty rates payable by Licensee under the
Agreement to account for the impact of the alleged infringement on Licensee.    
8.3 If, within a hundred and eighty (180) days following the date the
Infringement Notice takes effect, infringing activity of potential commercial
significance by the infringer has not been abated and if the Licensee has not
brought suit against the infringer, then The Regents may institute such suit for
patent infringement against the infringer. If The Regents institutes such suit,
then the Licensee may not join such suit without The Regents consent and may not
thereafter commence suit against the infringer for acts of infringement that are
subject to The Regents suit or any judgment rendered in that suit.     8.4 Any
recovery or settlement received in connection with any suit will first be shared
by The Regents and the Licensee equally to cover any litigation costs each
incurred and next shall be paid to The Regents or the Licensee to cover any
litigation costs it incurred in excess of the litigation costs of the other. In
any suit initiated by the Licensee, any recovery in excess of litigation costs
will be shared between Licensee and The Regents as follows: (a) for any recovery
other than amounts paid for willful infringement: (i) The Regents will receive
fifteen percent (15%) of the recovery if The Regents was not a party in the
litigation or was involuntarily joined but did not actively participate in the
litigation, (ii) The Regents will receive forty percent (40%) if The Regents was
party in the litigation, and actively participated in the litigation (and
incurred litigation costs); and (b) for any recovery for willful infringement,
The Regents will receive fifty percent (50%) of the recovery. The Regents and
the Licensee agree to be bound by all determinations of patent infringement,
validity and enforceability (but no other issue) resolved by any adjudicated
judgment in a suit brought in compliance with this Article 8 (Patent
Infringement).     8.5 Any agreement made by the Licensee for purposes of
settling litigation or other dispute shall comply with the requirements of
Article 3 (SUBLICENSES) of this Agreement.     8.6 Each party will cooperate
with the other in litigation proceedings instituted hereunder but at the expense
of the party who initiated the suit (unless such suit is being jointly
prosecuted by the parties).     8.7 Any litigation proceedings will be
controlled by the party bringing the suit, except that The Regents may be
represented by counsel of its choice in any suit brought by the Licensee.

 

13

 

 

9. PROGRESS AND ROYALTY REPORTS

 

9.1 Beginning April 30, 2016, and for the term of this License Agreement,
Licensee must submit to The Regents progress reports on or before the dates
indicated according to the following schedule:

 

  9.1a Until submission to the FDA (or foreign equivalent) by Licensee (and any
Affiliates, Joint Ventures and Sublicensees) of a PMA application (or foreign
equivalent) for a Licensed Product or Licensed Method, every four (4) months by
April 30, September 30 and December 31;         9.1b After submission to the FDA
(or foreign equivalent) by Licensee (and any Affiliates, Joint Ventures and
Sublicensees) of a PMA application (or foreign equivalent) for a Licensed
Product or Licensed Method, semi-annually by January 31 and July 31.

 

9.2 The progress reports submitted under Paragraph 9.1 must include the
following topics:

 

  9.2a Summary of work completed.   9.2b Key scientific discoveries.   9.2c
Summary of work in progress.   9.2d Current schedule of anticipated events or
milestones.   9.2e Market plans for introduction of Licensed Products.   9.2f A
summary of resources (dollar value) spent in the reporting period.

 

9.3. Licensee must notify The Regents if Licensee or any of its Sublicensees or
Affiliates ceases to be a small entity (as defined by the United States Patent
and Trademark Office) under the provisions of 35 U.S.C. §41(h).     9.4 Licensee
must report the date of the First Commercial Sale in the royalty report
immediately following that Sale.     9.5 After the First Commercial Sale of each
Licensed Product, Licensee must make quarterly royalty reports to The Regents by
February 28, May 31, August 31 and November 30 of each year (i.e., within two
(2) months from the end of each calendar quarter). Each royalty report must
cover Licensee’s most recently completed calendar quarter and must show:

 

  9.5a Gross sales and Net Sales of any Licensed Product.   9.5b Number of each
type of Licensed Product sold.   9.5c Royalties payable to The Regents.

 

9.6 Licensee must state in its royalty report if it had no sales of any Licensed
Product.

 

14

 

 

10. BOOKS AND RECORDS

 

10.1 Licensee must keep accurate books and records of all Licensed Products
manufactured, used or sold. Licensee must preserve these books and records for
at least five (5) years from the date of the royalty payment to which they
pertain.     10.2 The Regents’ are entitled to have an independent auditor with
a national accounting firm reasonably acceptable to Licensee inspect these books
and records solely to confirm the royalty and other payments made hereunder and
compliance with other provisions in this Agreement at reasonable times and upon
reasonable prior notice to Licensee, and not more than once during any twelve
(12) month period. The Regents will pay the fees and expenses of these
inspections. If an error favoring Licensee of more than five percent (5%) of the
total annual royalties is discovered, for the period being audited, then
Licensee will pay the fees and expenses of these inspections. Any auditor shall
enter into a confidentiality agreement with Licensee, reasonably acceptable to
Licensee, prior to conducting any inspection and shall not disclose any Licensee
Confidential Information except to the extent necessary to verify the accuracy
of the payments made by Licensee hereunder and compliance with other provisions
in this agreement.

 



11. LIFE OF THE AGREEMENT

 

11.1 Unless otherwise terminated by operation of law or by acts of the parties
in accordance with the terms of this Agreement, this Agreement is in force from
the Effective Date recited on page one and remains in effect for the life of the
last-to-expire patent in Regents’ Patent Rights, or until the last patent
application licensed under this Agreement is abandoned and no patent in Regents’
Patent Rights ever issues- (the later of these dates, the “Expiration Date”).  
  11.2 Upon termination of this Agreement, prior to Expiration Date,Licensee
will have no further right to make, have made, use or sell any Licensed Product
except as provided in Article 14 (Disposition of Licensed Products on Hand Upon
Termination).     11.3 Any expiration or termination of this Agreement will not
affect the rights and obligations set forth in the following Articles:

 

  Article 10 BOOKS AND RECORDS   Article 14 DISPOSITION OF LICENSED PRODUCTS ON
HAND UPON TERMINATION   Article 16 USE OF NAMES AND TRADEMARKS   Article 17
LIMITED WARRANTY   Article 18 INDEMNIFICATION   Article 23 FAILURE TO PERFORM  
Article 24 GOVERNING LAW

 

12. TERMINATION BY THE REGENTS

 

12.1 If Licensee violates or fails to perform any material term or covenant of
this Agreement, then The Regents may give written notice of the default (“Notice
of Default”) to Licensee. If Licensee does not repair the default within sixty
(60) days after the effective date of the Notice of Default, then The Regents
has the right to terminate this Agreement and the License by a second written
notice (“Notice of Termination”) to Licensee. If The Regents sends a Notice of
Termination to Licensee, then this Agreement automatically terminates on the
effective date of this notice. Termination does not relieve Licensee of its
obligation to pay any royalty or fees owing at the time of termination and does
not impair any accrued right of The Regents.

 

15

 

 

13. TERMINATION BY LICENSEE

 

13.1 Licensee has the right at any time to terminate this Agreement in whole or
with respect to any portion of Regents’ Patent Rights by giving written notice
to The Regents. This notice of termination will be subject to Article 19
(NOTICES) and will be effective ninety (90) days after the effective date of the
notice.     13.2 Any termination in accordance with Paragraph 13.1 does not
relieve Licensee of any obligation or liability accrued prior to termination.
Nor does termination rescind anything done by Licensee or any payments made to
The Regents prior to the effective date of termination. Termination does not
affect in any manner any rights of The Regents arising under this Agreement
prior to termination.

 

14. DISPOSITION OF LICENSED PRODUCTS

ON HAND UPON TERMINATION

 

14.1 Upon termination of this Agreement, Licensee will have the right to dispose
of all previously made or partially made Licensed Products, but no more, within
a period of six (6) months. But Licensee must submit royalty reports on the sale
of these Licensed Products and must pay royalties at the rate and at the time
provided in this Agreement.

 

15. PATENT MARKING

 

15.1 Licensee must mark all Licensed Products made, used or sold under the terms
of this Agreement, or their containers, in accordance with the applicable patent
marking laws.

 



16. USE OF NAMES AND TRADEMARKS

 

16.1 Neither party is permitted to use any name, trade name, trademark or other
designation of the other party or its employees (including contraction,
abbreviation or simulation of any of the foregoing) in advertising, publicity or
other promotional activity. Unless required by law, Licensee is expressly
prohibited from using the name “The Regents of the University of California” or
the name of any campus of the University of California.

 

 

17. LIMITED WARRANTY

 

17.1 The Regents warrants that it has the lawful right to grant this license to
Licensee.     17.2 This License and the associated Invention are provided
WITHOUT WARRANTY OF MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE OR ANY
OTHER WARRANTY, EXPRESS OR IMPLIED. THE REGENTS MAKE NO REPRESENTATION OR
WARRANTY THAT ANY LICENSED PRODUCT WILL NOT INFRINGE ANY PATENT OR OTHER
PROPRIETARY RIGHT.     17.3 SUBJECT TO ARTICLE 18 (INDEMNIFICATION), IN NO EVENT
WILL Either party BE LIABLE FOR ANY INCIDENTAL, SPECIAL OR CONSEQUENTIAL DAMAGES
RESULTING FROM EXERCISE OF THIS LICENSE OR THE USE OF THE INVENTION OR LICENSED
PRODUCTS OR THE USE OR THE PRACTICE OF LICENSED METHODS.

  

16

 

 

17.4 Nothing in this Agreement will be construed as:

 

  17.4a A warranty or representation by The Regents as to the validity or scope
of any Regents’ Patent Rights.   17.4b A warranty or representation that
anything made, used, sold or otherwise disposed of under any license granted in
this Agreement is or will be free from infringement of patents of third parties.
  17.4c Obligate The Regents to bring or prosecute actions or suits against
third parties for patent infringement except as provided in Article 8 (Patent
Infringement).   17.4d Conferring by implication, estoppel or otherwise any
license or rights under any patents of The Regents other than Regents’ Patent
Rights as defined herein, regardless of whether such patents are dominant or
subordinate to Regents’ Patent Rights.   17.4e Obligate The Regents to furnish
any know-how not provided in Regents’ Patent Rights.

 

18. INDEMNIFICATION

 

18.1 Licensee will, and will require its Sublicensees to, indemnify, hold
harmless and defend The Regents, its officers, employees, and agents, the
sponsors of the research that led to the invention, the inventors of the patents
and patent applications in Regents’ Patent Rights and their respective employers
from and against any and all liability, claims, suits, losses, damages, costs,
fees and expenses resulting from or arising out of exercise of this license or
any sublicense. Indemnification includes but is not limited to products
liability. If The Regents, in its sole discretion, believes that there will be a
conflict of interest or it will not otherwise be adequately represented by
counsel chosen by Licensee to defend The Regents in accordance with this
Paragraph 18.1, then The Regents may retain counsel of its choice to represent
it, and Licensee will pay all expenses for such representation.     18.2
Licensee, at its sole cost and expense, must insure its activities in connection
with the work under this Agreement and obtain, keep in force and maintain
Comprehensive or Commercial Form General Liability Insurance (contractual
liability included) with limits as follows:

 

  18.2a Each occurrence   Five Million Dollars ($5,000,000.00)   18.2b
Products/completed operations aggregate   Ten Million Dollars ($10,000,000.00)  
18.2c Personal and advertising injury   Five Million Dollars ($5,000,000.00)  
18.2d General aggregate (commercial form only)   Ten Million Dollars
($10,000,000.00)

 

18.3 Licensee expressly understands, however, that the coverages and limits in
Paragraph 18.2 do not in any way limit the Licensee’s liability. Licensee must
furnish The Regents with certificates of insurance evidencing compliance with
all requirements. Licensee’s insurance must:

 

  18.3a Provide for thirty (30) day advance written notice to The Regents of any
modification.   18.3b Indicate that The Regents of the University of California
is endorsed as an Insured under the coverages listed in Paragraph 18.2.   18.3c
Include a provision that the coverages will be primary and will not participate
with nor will be excess over any valid and collective insurance or program of
self-insurance carried or maintained by The Regents.

 

17

 

 

18.4 The Regents shall notify Licensee in writing of any claim or suit brought
against The Regents in respect of which The Regents intends to invoke the
provisions of this Article 18 (INDEMNIFICATION). Licensee shall keep The Regents
informed on a current basis of its defense of any claims under this Article 18
(INDEMNIFICATION).

 

19. NOTICES

 

19.1 Any notice or payment required to be given to either party must be sent to
the respective address given below and is effective: (a) on the date of delivery
if delivered in person, (b) five (5) days after mailing if mailed by first-class
certified mail, postage paid, or (c) on the next business day if sent by
overnight delivery. Either party may change its designated address by written
notice.

 

  For Licensee: Bone Biologics Corporation     2 Burlington Woods Drive, Suite
100     Burlington, MA 01803     Attention: Chief Executive Officer

 

 

  For The Regents: The Regents of the University of California     University of
California, Los Angeles     Technology Development Group     10889 Wilshire
Blvd, Suite 920     Los Angeles, CA 90095-7191           Attention: Sr. Director
of Licensing

 



20. ASSIGNABILITY

 

20.1 This Agreement is binding upon and inures to the benefit of The Regents,
its successors and assigns. But it is personal to Licensee and assignable by
Licensee only with the written consent of The Regents. The consent of The
Regents will not be required if the assignment is in conjunction with the
transfer of all or substantially all of the business of Licensee to which this
license relates.

 

Conditions of Assignment

 

No later than thirty (30) days prior to any assignment of this Agreement all of
the following terms and conditions shall be met and if they are not then this
Agreement and any assignment thereof will be considered null and void with no
further notice from The Regents.

 

  (i) Licensee shall inform The Regents in writing of the identity of the
proposed acquirer or successor entity and shall provide updated contact
information in writing to The Regents for such acquirer or successor entity by
updating and submitting in writing to The Regents Appendix C (LICENSEE CONTACT
INFORMATION) of this Agreement;   (ii) The proposed acquirer or successor entity
shall agree in writing to be bound by all the terms and conditions of this
Agreement as if such acquirer or successor entity were the original Licensee and
a copy of such written agreement shall be provided to The Regents by Licensee or
the proposed acquirer or successor entity;   (iii) The proposed acquirer or
successor entity shall provide a written statement to The Regents that they
assume responsibility for any and all liabilities that arose under this
Agreement prior to the effective date of the proposed assignment of this
Agreement; and   (iv) Licensee shall pay to The Regents an assignment fee of One
Hundred Thousand Dollars ($100,000.00).

 

18

 

 

21. LATE PAYMENTS

 

21.1For each royalty payment or fee not received by The Regents when due,
Licensee must pay to The Regents a simple interest charge of ten percent (10%)
per annum to be calculated from the date payment was due until it was actually
received by The Regents.

 

22. WAIVER

 

22.1The waiver of any breach of any term of this Agreement does not waive any
other breach of that or any other term.

 

23. FAILURE TO PERFORM

 

23.1If either party takes legal action against the other because of a failure of
performance due under this Agreement, then the prevailing party is entitled to
reasonable attorney’s fees in addition to costs and necessary disbursements.

 

24. GOVERNING LAW

 

24.1 THIS AGREEMENT IS TO BE INTERPRETED AND CONSTRUED IN ACCORDANCE WITH THE
LAWS OF THE STATE OF CALIFORNIA, but the scope and validity of any patent or
patent application will be governed by the applicable laws of the country of the
patent or patent application.

 

25. GOVERNMENT APPROVAL OR REGISTRATION

 

25.1If this Agreement or any associated transaction is required by the law of
any nation to be either approved or registered with any governmental agency,
Licensee will assume all legal obligations to do so. Licensee will notify The
Regents if it becomes aware that this Agreement is subject to a United States or
foreign government reporting or approval requirement. Licensee will make all
necessary filings and pay all costs including fees, penalties, and all other
out-of-pocket costs associated with such reporting or approval process.

 

19

 

 

26. EXPORT CONTROL LAWS

 

26.1Licensee must observe all applicable United States and foreign laws with
respect to the transfer of Licensed Products and related technical data to
foreign countries, including the International Traffic in Arms Regulations
(“ITAR”) and the Export Administration Regulations.

 

27. PREFERENCE FOR UNITED STATES INDUSTRY

 

27.1Because this Agreement grants an exclusive right to a particular use of the
Invention, Licensee must manufacture in the United States any products embodying
this Invention or produced through the Invention’s use to the extent required by
35 U.S.C. §200-212. The Regents agree that, if requested by Licensee, The
Regents will use reasonable and good faith efforts to cooperate with Licensee to
seek a waiver or exception form the foregoing requirement on reasonable showing
thereof by Licensee of a basis for such a waiver.

 

28. FORCE MAJEURE

 

28.1The parties will be excused from any performance required under this
Agreement if performance is impossible or unfeasible due to any catastrophe or
other major event beyond their reasonable control, including war, riot, or
insurrection; lockouts or other serious labor disputes; and floods, fires,
explosions, or other natural disasters. When such events abate, and in any event
within one (1) year, the parties’ respective obligations will resume.

 

29. CONFIDENTIALITY

 

29.1 If either party discloses confidential information to the other party, the
disclosing party will designate this information as confidential by appropriate
legend or instruction, and the receiving party will:

 

  29.1a Use the same degree of care to maintain the secrecy of the confidential
information as it uses to maintain the secrecy of its own information of like
kind.         29.1b Use the confidential information only to accomplish the
purposes of this Agreement.

 

29.2Neither party will disclose confidential information received from the other
party except to its employees, customers, distributors and other agents who are
bound to it by similar obligations of confidence and only as required to
accomplish the purposes of this Agreement.

 

29.3 Neither party will have any confidentiality obligation with respect to the
confidential information belonging to or disclosed by the other party that:

 

  29.3a The receiving party can demonstrate by written records was previously
known to it.         29.3b The receiving party lawfully obtained from sources
under no obligation of confidentiality.         29.3c Is or becomes publicly
available other than through an act or omission of the receiving party or any of
its employees.         29.3d Is required to be disclosed under the California
Public Records Act, governmental audit requirement or other requirement of law.

 

20

 

 

29.4 The provisions of this Article 29 (CONFIDENTIALITY) will continue in effect
for five (5) years after expiration or termination of this Agreement.     29.5
The Regents is free to release to the inventors and senior administrators
employed by The Regents the terms and conditions of this Agreement. If such
release is made, then The Regents shall give notice of the confidential nature
and shall request that the recipient not disclose such terms and conditions to
others. If a third party inquires whether a license to Regents’ Patent Rights is
available, then The Regents may disclose the existence of this Agreement and the
extent of the grant in Article 2 (GRANT) to such third party, but will not
disclose the name of Licensee or any other terms or conditions of this
Agreement, except where The Regents is required to release information under the
California Public Records Act, a governmental audit requirement, or other
applicable law.

 

30. MISCELLANEOUS

 

30.1The headings of the several sections are inserted for convenience of
reference only and are not intended to be a part of, or to affect the meaning or
interpretation of, this Agreement.

 

30.2 This Agreement is not binding upon the parties until it has been signed
below on behalf of each party, in which event it becomes effective as of the
date recited on page one.     30.3 No amendment or modification of this
Agreement will be valid or binding upon the parties unless made in writing and
signed by each party.     30.4 This Agreement embodies the entire understanding
of the parties and supersedes all previous communications, representations or
understandings, either oral or written, between the parties relating to the
subject matter hereof,.     30.5 If any part of this Agreement is for any reason
found to be unenforceable, all other parts nevertheless remain enforceable as
long as a party’s rights under this Agreement are not materially affected. In
lieu of the unenforceable provision, the parties will substitute or add as part
of this Agreement a provision that will be as similar as possible in economic
and business objectives as was intended by the unenforceable provision.

 

Both The Regents and Licensee have executed this Agreement in duplicate
originals by their authorized officers on the dates written below:

 

BONE BIOLOGICS CORPORATION   THE REGENTS OF THE UNIVERSITY OF CALIFORNIA        
  By     By     Signature     Signature Name: Steve R. La Neve   Name Emily
Loughran Title: President and CEO   Title: Sr. Director of Licensing Date    
Date  

 

  THE REGENTS OF THE UNIVERSITY OF CALIFORNIA         By       Signature   Name:
Amir Naiberg   Title: Assoc. Vice Chancellor and President & CEO   Date:  

 

21

 

 

APPENDIX A

 

REGENTS’ PATENT RIGHTS

 

1999-560-1 NELL-1 Enhanced Bone Mineralization   United States Of America  
09/412,297 1999-560-2 NELL -1 Enhanced Bone Mineralization   United States Of
America   11/392,294 1999-560-3 Composition for Promoting Cartilage Formation or
Repair Comprising a NELL Gene Product and Method of Treating ...   United States
Of America   11/594,510 1999-560-3 Composition for Promoting Cartilage Formation
or Repair Comprising a NELL Gene Product and Method of Treating ...   European
Patent Office   7871373.2 1999-560-3 Composition for Promoting Cartilage
Formation or Repair Comprising a NELL Gene Product and Method of Treating ...  
Canada   2668375 1999-560-4 NELL-1 Enhanced Bone Mineralization   United States
Of America   11/713,366 1999-560-4 NELL-1 Enhanced Bone Mineralization   Canada
  2679723 1999-560-6 Composition for Promoting Cartilage Formation or Repair
Comprising a NELL Gene Product and Method of Treating ...   United States Of
America   12/700,644 1999-560-8 NELL-1 Enhanced Bone Mineralization   United
States Of America   13/011,736 2004-331-2 NELL Peptide Expression Systems And
Bone Formation Activity Of Nell Peptide   United States Of America   10/544,553
2004-331-2 NELL Peptide Expression Systems and Bone Formation Activity of Nell
Peptide   United Kingdom   4709500.5 2004-331-2 NELL Peptide Expression Systems
and Bone Formation Activity of Nell Peptide   Spain   4709500.5 2004-331-2 NELL
Peptide Expression Systems and Bone Formation Activity of NELL Peptide   Germany
  4709500.5 2004-331-3 Expression System of NELL Peptide   United States Of
America   11/601,529 2004-331-3 Expression System of NELL Peptide   European
Patent Office   7868700.1 2004-331-7 Expression System of NELL Peptide   United
States Of America   12/700,630 2006-369-2 Pharmaceutical Compositions for
Treating or Preventing Bone Conditions   United States Of America   11/884,525
2006-369-3 Pharmaceutical Compositions for Treating or Preventing Bone
Conditions   United States Of America   12/897,397 2009-271-2 Recombinant NELL
Protein Production   United States Of America   13/121,394 2009-271-2
Recombinant NELL Protein Production   United Kingdom   9819839.3 2009-271-2
Recombinant NELL Protein Production   Spain   9819839.3 2009-271-2 Recombinant
NELL Protein Production   Germany   9819839.3 2009-271-2 Recombinant NELL
Protein Production   France   9819839.3 2009-569-2 Isoform NELL-1 Peptide  
United States Of America   13/256,931 2009-569-2 Isoform NELL-1 Peptide  
European Patent Office   10756811.5 2009-569-2 Isoform NELL-1 Peptide   Canada  
2756168 2009-569-3 Isoform NELL-1 Peptide   United States Of America  
15/265,680

 

22

 

 

 

 

 

